Citation Nr: 1026651	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2010 and at a hearing 
before a decision review officer (DRO) at the RO in June 2009.  
Transcripts of both hearings are of record.

The issue on appeal was characterized as entitlement to service 
connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court of Appeals for Veterans Claims (Court) held 
that a claim for service connection for a psychiatric disability 
encompasses all psychiatric symptomatology, regardless of how the 
symptomatology is diagnosed.  In light of Clemons, the issue in 
this appeal has been recharacterized as a claim for service 
connection for a psychiatric disability to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was provided a VA psychiatric examination in 
September 2009.  The examiner concluded that the Veteran did not 
meet the criteria for a diagnosis of PTSD.  Instead, he was 
diagnosed with a depressive disorder.  In a September 2009 
addendum report, the examiner opined that the Veteran's 
depression was not caused or related to his active duty service 
and reported military sexual assault, and noted that there was no 
corroboration for the Veteran's in-service reported assault.  

Although the September 2009 addendum report contains a medical 
opinion, the examiner did not provide any rationale for her 
conclusion.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008), the Court held that the probative value of a medical 
opinion is based on whether it is factually accurate, fully 
articulated, and whether it includes sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed.  
Therefore, the September 2009 medical opinion is not adequate as 
the basis for the opinion was not provided.  When VA undertakes 
to provide the Veteran with a VA examination, the Board must 
ensure that such an examination is adequate.  See Barr v. 
Nicholson, 21 Vet. App. at 312.  Therefore, upon remand, the 
claims file should be returned to the examiner who conducted the 
Veteran's September 2009 VA psychiatric examination, and a full 
rationale for the stated medical opinion should be provided. 

Also, the Veteran provided additional details regarding his 
claimed in-service sexual assault in a January 2008 statement and 
in June 2009 and May 2010 testimony.  He gave the last name and 
rank of the claimed attacker and the location in the barracks 
where the assault took place.  Upon remand, any possible steps to 
verify the stressor reported by the Veteran should be undertaken, 
including verification of whether the person identified by the 
Veteran was stationed at MCAS Cherry Point, North Carolina, in 
January 1982 and/or resided in the BEQ-1 barracks there at that 
time.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to corroborate the Veteran's 
reported incident of military sexual trauma 
by determining through any available means 
whether the Staff Sergeant identified by the 
Veteran was stationed at MCAS Cherry Point, 
North Carolina, in January 1982 and/or 
resided in the BEQ-1 barracks there at that 
time.  Attempts to corroborate the stressor 
should be documented in the claims folder, 
and if such corroboration is not possible, so 
state.

2.  Return the claims folder to the VA 
examiner who performed the September 2009 VA 
examination.  If the examiner is not 
available, the claims folder and a copy of 
this remand should be provided to an examiner 
with the necessary expertise to render a 
medical opinion in this case.  The claims 
folder or copies of relevant evidence from 
the claims folder, and a copy of this remand 
must be made available to and be reviewed by 
the examiner.  

The examiner should review the claims folder 
and provide an addendum report that states 
whether it is at least as likely as not (a 50 
percent or better probability) that any 
current psychiatric disability was incurred 
or aggravated due to active duty service.  
The examiner should provide the full 
rationale for any expressed opinion. 

The examiner is advised that the Veteran is 
competent to report incidents that occurred 
during active duty service, and his reports 
must be considered. 

3.  If the benefit sought on appeal is not 
fully granted, issue a supplemental statement 
of the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


